      Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.833 Page 1 of 20




 1

 2

 3

 4                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 5
                                                                      Jun 01, 2020
 6                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                         EASTERN DISTRICT OF WASHINGTON
 7
       STACEY W. H.,
 8
               Plaintiff,                          No. 2:19-CV-00009-RHW
 9
               v.                                  ORDER GRANTING
10                                                 DEFENDANT’S MOTION FOR
       COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11     SECURITY,

12             Defendant.

13
           Before the Court are the parties’ cross-motions for summary judgment, ECF
14
     Nos. 15 & 16. Plaintiff brings this action seeking judicial review, pursuant to 42
15
     U.S.C. § 405(g), of the Commissioner’s final decision, which denied his
16
     application for Supplemental Security Income under Title XVI of the Social
17
     Security Act, 42 U.S.C §§ 1381-1383F. See Administrative Record (“AR”) at 2-4,
18
     12-39. After reviewing the administrative record and briefs filed by the parties, the
19
     Court is now fully informed. For the reasons set forth below, the Court GRANTS
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
      Case 2:19-cv-00009-RHW      ECF No. 18      filed 06/01/20   PageID.834 Page 2 of 20




 1   Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s Motion for

 2   Summary Judgment.

 3                                    I.    JURISDICTION

 4         Plaintiff filed his application for Supplemental Security Income on October

 5   23, 2015. AR 15. He alleged a disability onset date of January 1, 2006, which was

 6   later amended to October 23, 2015. Id. Plaintiff’s application was initially denied

 7   on March 16, 2016, and his request for reconsideration was denied on June 3,

 8   2016. Id.

 9         Administrative Law Judge (“ALJ”) Lori L. Freund held a hearing on

10   October 25, 2017 and heard testimony from Plaintiff, vocational expert Joseph A.

11   Moisan, and medical experts Dr. Nossa W. Maya and Dr. Glenn E. Griffin. AR 38-

12   84. On March 12, 2018, the ALJ issued a decision finding Plaintiff ineligible for

13   disability benefits. AR 12-29. The Appeals Council denied Plaintiff’s request for

14   review on January 16, 2019. AR 2-4. Plaintiff sought judicial review by this Court

15   on January 8, 2019. ECF No. 1. Accordingly, Plaintiff’s claims are properly before

16   this Court pursuant to 42 U.S.C. § 405(g).

17                      II.   SEQUENTIAL EVALUATION PROCESS

18         The Social Security Act defines disability as the “inability to engage in any

19   substantial gainful activity by reason of any medically determinable physical or

20   mental impairment which can be expected to result in death or which has lasted or



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
      Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.835 Page 3 of 20




 1   can be expected to last for a continuous period of not less than twelve months.” 42

 2   U.S.C. § 423(d)(1)(A).

 3         The Commissioner has established a five-step sequential evaluation process

 4   for determining whether a claimant is disabled within the meaning of the Social

 5   Security Act. 20 C.F.R. § 404.1520(a)(4); Lounsburry v. Barnhart, 468 F.3d 1111,

 6   1114 (9th Cir. 2006). In steps one through four, the burden of proof rests upon the

 7   claimant to establish a prima facie case of entitlement to disability benefits. Tackett

 8   v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999). This burden is met once the

 9   claimant establishes that physical or mental impairments prevent her from

10   engaging in her previous occupations. 20 C.F.R. § 404.1520(a). If the claimant

11   cannot engage in her previous occupations, the ALJ proceeds to step five and the

12   burden shifts to the Commissioner to demonstrate that (1) the claimant is capable

13   of performing other work; and (2) such work exists in “significant numbers in the

14   national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d 386,

15   388-89 (9th Cir. 2012).

16                               III.   STANDARD OF REVIEW

17         A district court’s review of a final decision of the Commissioner is governed

18   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

19   Commissioner’s decision will be disturbed “only if it is not supported by

20   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
      Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.836 Page 4 of 20




 1   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

 2   mere scintilla but less than a preponderance; it is such relevant evidence as a

 3   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

 4   Chater, 108 F.3d 978, 980 (9th Cir. 1997) (quoting Andrews v. Shalala, 53 F.3d

 5   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

 6   whether the Commissioner’s findings are supported by substantial evidence, “a

 7   reviewing court must consider the entire record as a whole and may not affirm

 8   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

 9   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

10   F.2d 498, 501 (9th Cir. 1989)).

11         In reviewing a denial of benefits, a district court may not substitute its

12   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

13   1992). If the evidence in the record “is susceptible to more than one rational

14   interpretation, [the court] must uphold the ALJ’s findings if they are supported by

15   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

16   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

17   2002) (if the “evidence is susceptible to more than one rational interpretation, one

18   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

19   a district court “may not reverse an ALJ’s decision on account of an error that is

20   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
      Case 2:19-cv-00009-RHW        ECF No. 18   filed 06/01/20   PageID.837 Page 5 of 20




 1   inconsequential to the [ALJ’s] ultimate nondisability determination.” Id. at 1115.

 2   The burden of showing that an error is harmful generally falls upon the party

 3   appealing the ALJ’s decision. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 4                            IV.    STATEMENT OF FACTS

 5         The facts of the case are set forth in detail in the transcript of proceedings

 6   and only briefly summarized here. Plaintiff was 49 years old on the date of the

 7   alleged disability onset. AR 15, 27. He has a limited education. AR 27. Plaintiff is

 8   able to communicate in English. Id. Plaintiff has past relevant work as a grip,

 9   overnight stocker, changer/lubrication services, and dog kennel cleaner. Id.

10                             V.      THE ALJ’S FINDINGS

11         The ALJ determined that Plaintiff has not been under a disability within the

12   meaning of the Act at any time from October 23, 2015, the date Plaintiff’s

13   application was filed, through March 12, 2018, the date the ALJ issued her

14   decision. AR 15-30.

15         At step one, the ALJ found that Plaintiff has not engaged in substantial

16   gainful activity since October 23, 2015, the application date. (citing 20 C.F.R. §§

17   404.1571 et seq. and 416.971 et seq.). AR 17.

18         At step two, the ALJ found that Plaintiff has the following severe

19   impairments: degenerative disc disease of the lumbar spine; chronic obstructive

20   pulmonary disease; scoliosis of the thoracic spine; status post resection of the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
      Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.838 Page 6 of 20




 1   prostate; major depressive disorder; unspecified personality disorder; and

 2   generalized anxiety disorder (citing 20 C.F.R. § 416.920(c)). AR 18.

 3         At step three, the ALJ found that Plaintiff does not have an impairment or

 4   combination of impairments that met or medically equaled the severity of the listed

 5   impairments in 20 C.F.R. § 404, Subpt. P, App. 1. Id.

 6         At step four, the ALJ found that Plaintiff has the residual functional

 7   capacity (“RFC”) to perform light work, as defined in 20 C.F.R. § 416. 967(b),

 8   with the following exceptions: he can sit and stand for four hours total each in an

 9   eight-hour workday; needs to have a sit/stand option allowing for a change in

10   position in 60-minute intervals; can occasionally climb ramps and stairs; never

11   climb ladders, ropes, or scaffolds; occasionally stoop, kneel, crouch, and crawl;

12   must avoid concentrated exposure to extreme cold, airborne irritants such as fumes,

13   odors, dust, gases, and all unprotected heights and hazardous machinery; must

14   avoid operational control of moving machinery; is limited to simple, repetitive

15   tasks; must avoid direct interaction on the job with the general public, but can have

16   superficial interaction with coworkers and supervisors; will work best with no

17   tandem tasks and can handle occasional changes in the work setting. AR 20-21.

18         The ALJ determined that Plaintiff is unable to perform past relevant work as

19   a grip, overnight stocker, changer/lubrication services, and dog kennel cleaner

20   (citing 20 C.F.R. § 416.965). AR 27.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
      Case 2:19-cv-00009-RHW      ECF No. 18     filed 06/01/20   PageID.839 Page 7 of 20




 1         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 2   experience, and residual functional capacity, there are jobs that exist in significant

 3   numbers in the national economy that he can perform. Id. These include

 4   merchandise marker; maid; and hand mounter, photo finishing. AR 27-28.

 5                              VI.   ISSUES FOR REVIEW

 6         Plaintiff argues that the Commissioner’s decision is not free of legal error

 7   and not supported by substantial evidence. Specifically, he argues the ALJ

 8   reversibly erred by: (1) improperly discrediting Plaintiff’s symptom claims; and (2)

 9   improperly weighing the medical opinion evidence. ECF No. 15 at 15.

10                                    VII. DISCUSSION

11      A. The ALJ Properly Discredited Plaintiff’s Subjective Complaints.

12         Plaintiff argues that the ALJ erred by rejecting Plaintiff’s symptom

13   testimony without providing clear and convincing reasons for doing so. ECF No.

14   15 at 15-19. An ALJ engages in a two-step analysis to determine whether a

15   claimant’s testimony regarding subjective symptoms is credible. Tommasetti v.

16   Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce

17   objective medical evidence of an underlying impairment or impairments that could

18   reasonably be expected to produce some degree of the symptoms alleged. Id.

19   Second, if the claimant meets this threshold, and there is no affirmative evidence

20   suggesting malingering, “the ALJ can reject the claimant’s testimony about the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
      Case 2:19-cv-00009-RHW       ECF No. 18    filed 06/01/20   PageID.840 Page 8 of 20




 1   severity of [her] symptoms only by offering specific, clear, and convincing reasons

 2   for doing so.” Id.

 3           In weighing a claimant’s credibility, the ALJ may consider many factors,

 4   including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

 5   reputation for lying, prior inconsistent statements concerning the symptoms, and

 6   other testimony by the claimant that appears less than candid; (2) unexplained or

 7   inadequately explained failure to seek treatment or to follow a prescribed course of

 8   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

 9   1284.

10           When evidence reasonably supports either confirming or reversing the ALJ's

11   decision, the Court may not substitute its judgment for that of the ALJ. Tackett v.

12   Apfel, 180 F.3d 1094, 1098 (9th Cir.1999). Here, the ALJ found that the medically

13   determinable impairments could reasonably be expected to produce the symptoms

14   Plaintiff alleges; however, the ALJ determined that Plaintiff’s statements of

15   intensity, persistence, and limiting effects of the symptoms were not entirely

16   credible, AR 21 and 25, and provided multiple clear and convincing reasons for

17   discrediting Plaintiff’s subjective complaint testimony. AR 18-27.

18           1. The ALJ properly discredited Plaintiff due to inconsistent
                statements.
19
             First, the ALJ pointed to Plaintiff’s multiple inconsistent statements
20
     regarding his alleged level of mental limitation. AR 19-25. Prior inconsistent


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
      Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.841 Page 9 of 20




 1   statements may be considered and relied upon by an ALJ when evaluating the

 2   reliability of a claimant’s testimony. Smolen, 80 F.3d at 1284; Tommasetti, 533

 3   F.3d at 1039.

 4         For example, the ALJ noted that although Plaintiff reported that “he did not

 5   spend any time with others and did not go anywhere on a regular basis because he

 6   isolates from people” he also stated that he did not have any problems getting

 7   along with family, friends, neighbors, authority figures, or others; could interact

 8   with store clerks while shopping; could maintain friendships with men he met from

 9   his shelter, and that “his anger issues had not interfered with his work in the past.”

10   AR 19, 23-24 263-70, 420-25. Further, the record shows that he was always

11   cooperative with his treating therapists and that he interacted and got along with

12   others who lived in his apartment complex. AR 19, 344-62, 438-45, 459-71, and

13   668-76.

14         Plaintiff also stated that he could pay attention for less than 15 minutes at a

15   time, and that he had some difficulty following written and spoken instructions.

16   AR 20, 263-270. However, he also reported that he is able to manage his activities

17   of daily living, independently care for his son, that he enjoys playing video games

18   and paint ball in his free time, and that he could follow spoken instructions “fine;”

19   and examination and treatment records show that Plaintiff could perform serial

20   threes without difficulty, demonstrated normal memory and a stable mood. AR 20,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
     Case 2:19-cv-00009-RHW         ECF No. 18   filed 06/01/20   PageID.842 Page 10 of 20




 1   23-24, 263-70. Moreover, although Plaintiff alleged a limiting tremor in his right

 2   hand that worsens when attempting to eat and write, AR 332, the ALJ noted that

 3   this allegation was less persuasive because Plaintiff was able to sign a paper during

 4   the hearing without a tremor. AR 25. See Light v. Soc. Sec. Admin., 119 F.3d 789,

 5   792 (9th Cir.1997) (ALJ may properly consider inconsistencies within testimony or

 6   between testimony and conduct in weighing credibility). The ALJ further pointed

 7   to Plaintiff’s inconsistent statements regarding his urinary impairment. Plaintiff

 8   claims that his urinary impairment would limit him from performing basic work

 9   functions. However, Plaintiff also reported that his symptoms had improved after

10   the removal of his prostate,

11         Thus, there is substantial evidence in the record to support the ALJ finding

12   that Plaintiff provided multiple inconsistent statements regarding his level of

13   disability, and that the ALJ clearly and convincingly discredited Plaintiff due to

14   these inconsistencies.

15         2. The ALJ properly discredited Plaintiff’s subjective complaints due to
              inconsistencies with objective medical evidence.
16
           In addition to Plaintiff’s inconsistent statements, the ALJ provided three
17
     more clear and convincing reasons for discrediting Plaintiff’s allegations of
18
     limitations. AR 21-25. An ALJ may discount a claimant’s subjective symptom
19
     testimony that is contradicted by medical evidence. Carmickle v. Commissioner of
20
     Social Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008). Inconsistency between a


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
     Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.843 Page 11 of 20




 1   claimant’s allegations and relevant medical evidence is a legally sufficient reason

 2   to reject a claimant’s subjective testimony. Tonapetyan v. Halter, 242 F.3d 1144,

 3   1148 (9th Cir. 2001).

 4         First, the ALJ noted that although Plaintiff complained of severe and

 5   limiting back pain, treatment records did not indicate that his degenerative disc

 6   disease and scoliosis caused the level of limitation that he alleged. AR 22. For

 7   example, notes show that he had good heel/toe walking and quad strength; could

 8   tandem walk normally; demonstrated normal reflexes; had a full range of motion

 9   and no specific tenderness; no limitation in his hips or knees; and that he walked

10   with a normal gait with no need for an ambulation device. AR 22, 420-25.

11         Second, Plaintiff’s treatment history indicates that his mental limitations are

12   not as severe as he alleged. AR 23. For instance, treatment records indicate that he

13   presented with a stable mood; did not demonstrate any evidence of delusion,

14   hallucination, or implied or overt hostility; had a good fund of knowledge and

15   conceptual ability; had good insight and judgment; was attentive during an

16   interview; and that he demonstrated a fair fund of knowledge and normal memory.

17   AR 23-24, 344-62, 426-31 446-58, 668-76.

18         Third, while Plaintiff’s treatment records show a history of urinary

19   impairment, treatment notes indicate that Plaintiff’s symptoms improved after he

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
     Case 2:19-cv-00009-RHW      ECF No. 18     filed 06/01/20   PageID.844 Page 12 of 20




 1   received surgery. Soon after his procedure, records note that he had less residual

 2   urine and good urine control. AR 23, 694-707.

 3         Based on the above, the ALJ determined that the objective medical evidence

 4   in the record did not support a finding that Plaintiff’s mental and physical

 5   limitations were functionally limiting to the point of being disabled. AR 20. See

 6   Regennitter v. Commissioner of Social Sec. Admin., 166 F.3d 1294, 1297 9th Cir.

 7   1999) (an ALJ’s determination that a claimant’s complaints are inconsistent with

 8   clinical evaluations can satisfy the requirement of stating a clear and convincing

 9   reason for discrediting the claimant’s testimony). Thus, the ALJ did not err in

10   discrediting Plaintiff’s subjective complaints due to inconsistencies between

11   Plaintiff’s alleged level of impairment and the objective medical evidence.

12         3. The ALJ properly discredited Plaintiff’s subjective complaints due to
              his activities of daily living.
13
           In addition to the above-stated inconsistencies, the ALJ found that Plaintiff’s
14
     allegations of completely disabling limitations were belied by his actual level of
15
     activity. AR 19-25. A claimant’s daily activities may support an adverse credibility
16
     finding in two instances: (1) the claimant’s activities contradict other testimony; or
17
     (2) the claimant is able to spend a significant part of his day engaged in physical
18
     functions that are transferable to a work setting. Orn v. Astrue, 495 F.3d 625, 639
19
     (9th Cir. 2007). See Molina, 674 F.3d at 1113 (“Even where those activities
20
     suggest some difficulty functioning, they may be grounds for discrediting the


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
     Case 2:19-cv-00009-RHW       ECF No. 18    filed 06/01/20   PageID.845 Page 13 of 20




 1   claimant's testimony to the extent that they contradict claims of a totally

 2   debilitating impairment.”); Osenbrock v. Apfel, 240 F.3d 1157, 1166–67 (9th

 3   Cir.2001) (noting that ALJ properly found claimant's self-imposed limits on daily

 4   activities did not support alleged claims of disability).

 5         Activities inconsistent with the alleged symptoms are proper grounds for

 6   questioning the credibility of an individual’s subjective allegations. Molina, 674

 7   F.3d at 1113 (“[e]ven where those activities suggest some difficulty functioning,

 8   they may be grounds for discrediting the claimant’s testimony to the extent that

 9   they contradict claims of a totally debilitating impairment”); see also Rollins v.

10   Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

11         The ALJ provided multiple examples of Plaintiff’s daily activities that did

12   not correlate with the level of impairment he asserts. AR 20-25. For instance,

13   although Plaintiff alleges disabling physical and mental impairments, he reported

14   that he required no assistance with his activities of daily living; he was fully

15   independent in his basic self-care; he would go on walks with his son and enjoyed

16   playing videogames and paint ball in his spare time; he could drive, go shopping,

17   cook, and clean; and that he could independently care for his son and his service

18   animal. AR 19-24, 344-62, 420-25, 426-31.

19         Further, despite Plaintiff’s allegations that he did not spend time with others,

20   did not go anywhere on a regular basis, and that he isolated himself from others; he



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
     Case 2:19-cv-00009-RHW       ECF No. 18    filed 06/01/20   PageID.846 Page 14 of 20




 1   also reported that he lived in an apartment with friends, got along with others who

 2   live in his apartment building, could interact with store clerk while shopping, that

 3   he liked people and could maintain friendships, and that he does “okay” in social

 4   situations. AR 19-24, 426-31, 459-71, 668-76.

 5         The above activities contradict Plaintiff’s claims severely limiting mental

 6   and physical impairments. As such, the ALJ properly determined that Plaintiff’s

 7   daily activities did not support the level of disability he alleged and provided

 8   multiple clear and convincing reasons for such determination.

 9         4. The ALJ properly discredited Plaintiff’s subjective complaints due to
              inconsistency with treatment.
10
           The ALJ also found that Plaintiff’s allegations of disabling limitations are
11
     inconsistent the level of treatment he sought and received during the relevant time
12
     period. AR 21-25. The Ninth Circuit has indicated that a claimant’s statements
13
     may be less credible when treatment is inconsistent with the level of complaints, or
14
     a claimant is not following treatment prescribed without good reason. Molina, 674
15
     F.3d at 1114.
16
           The ALJ pointed to multiple inconsistencies between Plaintiff’s allegations
17
     and his actual level of treatment, such as; the conservative and effective treatment
18
     Plaintiff received and his failure to seek treatment. AR 19-25. For example, despite
19
     Plaintiff’s claims that severe back impairments, Plaintiff failed to pursue any
20
     physician-recommended physical therapy. AR 22. Further, the record indicates that


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
     Case 2:19-cv-00009-RHW       ECF No. 18     filed 06/01/20   PageID.847 Page 15 of 20




 1   in 2014, Plaintiff was using Hydrocodone to control his back pain, and that overall

 2   he received only conservative treatment for his back impairments and COPD. Id.

 3   See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“Unexplained, or

 4   inadequately explained, failure to seek treatment … can cast doubt on the sincerity

 5   of [a] claimant’s pain testimony.”); see also Parra v. Astrue, 481 F.3d 742, 751

 6   (9th Cir. 2007) (evidence of conservative treatment is sufficient to discount a

 7   claimant’s testimony regarding severity of an impairment).

 8         The ALJ also noted Plaintiff’s effective response to mental health treatment.

 9   AR 23. Records show that Plaintiff took Depakote for depression with good

10   results. As such, Plaintiff’s allegations of disabling depression are belied by his

11   effective response to treatment. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

12   2005) (an ALJ may find a claimant’s subjective symptom testimony not credible

13   based on evidence of effective responses to treatment); see also 20 C.F.R. §§

14   404.1529(c)(3)(v), 416.929(c)(3).

15         Thus, the ALJ properly determined that Plaintiff’s level of treatment did not

16   support level of impairment claimed by Plaintiff and the record supports the

17   determination that Plaintiff’s conditions were not as limiting as he alleged.

18         Taking into account all of the above credibility determinations, the ALJ

19   provided multiple reasons that are substantially supported by the record to explain

20   the adverse finding of Plaintiff’s credibility. The ALJ is the trier of fact, and “[t]he



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
     Case 2:19-cv-00009-RHW       ECF No. 18    filed 06/01/20   PageID.848 Page 16 of 20




 1   trier of fact and not the reviewing court must resolve conflicts in the evidence, and

 2   if the evidence can support either outcome, the court may not substitute its

 3   judgment for that of the ALJ.” Matney, 981 F.2d at 1019. When the ALJ presents a

 4   reasonable interpretation that is supported by the evidence, it is not the role of the

 5   courts to second-guess it. Rollins, 261 F.3d at 857. The Court “must uphold the

 6   ALJ's findings if they are supported by inferences reasonably drawn from the

 7   record.” Molina, 674 F.3d at 1111; see also Thomas, 278 F.3d at 954 (if the

 8   “evidence is susceptible to more than one rational interpretation, one of which

 9   supports the ALJ’s decision, the conclusion must be upheld”). Thus, the Court does

10   not find that the ALJ erred when discounting Plaintiff’s credibility.

11      B. The ALJ Properly Weighed the Medical Opinion Evidence.

12         In his Motion, Plaintiff offers brief and vague argument that the ALJ failed

13   to properly consider and weigh the opinion evidence. ECF No. 15 at 19-20.

14   Specifically, Plaintiff argues that (1) although the ALJ gave great weight to the

15   opinions of nonexamining doctors Steven Klienman, Dan Donahue, and Norman

16   Staley, these findings are “based upon unsigned pages of documents at the

17   Disability Determination Services” and “[i]t is not known if these individuals

18   actually reviewed [Plaintiff’s] records or if they did review them it is not known

19   how much time they spent reviewing the medical documents;” (2) that the ALJ

20   reversibly erred because she gave great weight to the opinions of nonexamining



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
     Case 2:19-cv-00009-RHW       ECF No. 18    filed 06/01/20   PageID.849 Page 17 of 20




 1   doctor Glenn Griffin, who testified at the hearing as a medical expert, and

 2   examining doctor Kayleen Islam-Zwart, but gave little weight to Plaintiff’s

 3   counselors Nancy Maloy, and Catheryn Jayne; and (3) that, based on Dr. Islam-

 4   Zwart’s indication that Plaintiff “had moderate limitation in his ability to perform

 5   activities within a schedule, maintain regular attendance and be punctual within

 6   customary tolerances without special supervision,” Plaintiff has significant

 7   limitations in the ability to perform one or more basic work activities and should

 8   be considered unable to work. Id.

 9         Plaintiff failed to assert substantive arguments regarding whether the experts

10   reviewed Plaintiff’s records and why certain experts should have received greater

11   weight than others. He also incorrectly states that the ALJ gave “great weight” to

12   the opinions of Dr. Klienman and Dr. Donahue – as the opinion were assigned only

13   “some weight” AR 25. Further, Plaintiff cites to the transcript only twice, offers no

14   supporting legal authority whatsoever, and fails to provide the Court with specific

15   and meaningful arguments.

16         Plaintiff must do more than simply issue spot; he has the burden of showing

17   prejudicial error. See Molina, 674 F.3d at 1110-11. Plaintiff has left it to the Court

18   to guess at his specific contentions, the evidence that causes him concern, and how

19   the ALJ erred with regard to this evidence. United States v. Renzi, 651 F.3d 1012,

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
     Case 2:19-cv-00009-RHW          ECF No. 18      filed 06/01/20    PageID.850 Page 18 of 20




 1   1030 (9th Cir. 2011); Indep. Towers of Washington v. Washington, 350 F.3d 925,

 2   929–30 (9th Cir. 2003).

 3          Plaintiff’s failure to argue this with more specificity essentially results in a

 4   waiver of the issue. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,

 5   1161 n.2 (9th Cir. 2008). The Ninth Circuit explained the necessity for providing

 6   specific arguments:

 7          The art of advocacy is not one of mystery. Our adversarial system
            relies on the advocates to inform the discussion and raise the issues to
 8          the court. Particularly on appeal, we have held firm against
            considering arguments that are not briefed. But the term “brief” in the
 9          appellate context does not mean opaque nor is it an exercise in issue
            spotting. However much we may importune lawyers to be brief and to
10          get to the point, we have never suggested that they skip the substance
            of their argument in order to do so. It is no accident that the Federal
11          Rules of Appellate Procedure require the opening brief to contain the
            “appellant’s contentions and the reasons for them, with citations to the
12          authorities and parts of the record on which the appellant relies.” Fed.
            R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
13          reasons.

14   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).1

15   Moreover, the Ninth Circuit has repeatedly admonished that the court will not

16   “manufacture arguments for an appellant” and therefore will not consider claims

17   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.

18

19

20   1
      Under the current version of the Federal Rules of Appellate Procedure, the appropriate citation
     would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
     Case 2:19-cv-00009-RHW        ECF No. 18    filed 06/01/20   PageID.851 Page 19 of 20




 1   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). Because Plaintiff failed to

 2   provide adequate briefing, the court declines to consider this issue.

 3         In his Reply, Plaintiff argues that the ALJ reversibly erred by basing her

 4   decision upon the opinions of nonexamining doctors, and that the ALJ should have

 5   given significant weight to the findings of Plaintiff’s treating physicians, Dr.

 6   William Brown and Dr. Thomas Fairchild. ECF No. 17 at 8. However, Plaintiff

 7   failed to provide any helpful cites to the record or specific argument to support this

 8   assertion. Further, in his initial briefing on this issue, Plaintiff failed to mention Dr.

 9   Brown, Dr. Fairchild, or any other treating doctors. See ECF No. 15 at 19-20.

10   Arguments not made in an opening brief may be deemed waived. Bray, 554 F.3d at

11   1226. As such, by failing to provide argument regarding Plaintiff’s treating

12   physicians in his opening brief, Plaintiff waived his ability to make this argument

13   in his Reply and the Court declines to consider this issue.

14                                   VIII. CONCLUSION

15         Having reviewed the record and the ALJ’s findings, the Court finds the

16   ALJ’s decision is supported by substantial evidence, provides clear and convincing

17   reasoning, and is free from legal error. Accordingly, IT IS ORDERED:

18         1. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.

19         2. Defendant’s Motion for Summary Judgment, ECF No. 16, is

20         GRANTED.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
     Case 2:19-cv-00009-RHW      ECF No. 18    filed 06/01/20   PageID.852 Page 20 of 20




 1         3. Judgment shall be entered in favor of Defendant and the file shall be

 2         CLOSED.

 3   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

 4   forward copies to counsel and close the file.

 5         DATED this 1st day of June, 2020.

 6                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
 7                           Senior United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
